UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8606


ROGER LEE DEAL, SR.,

                  Petitioner - Appellant,

             v.

MICHAEL BELL,

                  Respondent - Appellee.



                              No. 09-6070


ROGER LEE DEAL, SR.,

                  Petitioner - Appellant,

             v.

MICHAEL BELL,

                  Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-hc-02132-FL)


Submitted:    May 21, 2009                   Decided:   May 27, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Roger Lee Deal, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Roger       Lee   Deal,       Sr.,       seeks    to     appeal      the    district

court’s    order        dismissing        as    successive          his    28    U.S.C.     § 2254

(2006) petition and the court’s subsequent order denying his

request for a certificate of appealability.                               The orders are not

appealable        unless       a    circuit           justice        or     judge       issues     a

certificate        of    appealability.                See     28     U.S.C.        § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)         (2006).              A   prisoner         satisfies      this

standard    by     demonstrating          that        reasonable          jurists      would   find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by    the     district      court          is    likewise        debatable.           See

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th     Cir.    2001).          We    have      independently          reviewed       the

record     and    conclude         that    Deal        has     not    made       the    requisite

showing.         Accordingly, we deny a certificate of appealability

and dismiss the appeals.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before     the     court        and    argument       would       not    aid     the

decisional process.

                                                                                        DISMISSED

                                                 3